Citation Nr: 1539417	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  12-21 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for degenerative disc disease of the cervical spine prior to August 31, 2012. 

2.  Entitlement to a compensable initial disability rating for low back strain prior to August 31, 2012. 

3.  Entitlement to an initial disability rating for left ankle strain, in excess of 10 percent prior to August 31, 2012, and in excess of zero percent since August 31, 2012. 

4.  Entitlement to an initial disability rating for bilateral foot strain, to include pes cavus, plantar fasciitis, and hammer toes, in excess of zero percent prior to June 4, 2014, and in excess of 30 percent since June 4, 2014.


REPRESENTATION

Appellant represented by:	Stephen Vaughn, Agent


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran had active service from April 1990 to April 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina that in pertinent part granted service connection for left ankle strain with an initial evaluation of 10 percent, effective May 1, 2010; degenerative disc disease of the cervical spine with an evaluation of 10 percent, effective May 1, 2010; low back strain with an initial evaluation of zero percent, effective May1, 2010; and, bilateral foot strain with an evaluation of zero percent, effective May 1, 2010.

The case was later transferred to the Hartford, Connecticut RO, which in an October 2012 rating decision, during the appeal period, increased the assigned initial disability ratings for low back strain from zero to 20 percent, effective August 31, 2012; degenerative disc disease of the cervical spine from 10 to 20 percent, effective August 31, 2012; and, left ankle strain from 10 to zero percent effective August 31, 2012.  

In an Appeal Status Election form received in November 2012, on the Veteran's behalf, the Veteran's representative stated that the October 2012 rating decision satisfied the appeal only as to the increase granted [in the initial rating] for the lumbar and cervical spine disabilities; and that the Veteran continues his appeal as to the claim for a compensable rating for bilateral foot strain.  

The mutual understanding by the Veteran and RO that the October 2012 rating decision satisfied the appeal but only as to the 20 percent ratings granted respectively for the lumbar and cervical spine disabilities effective August 31, 2012, is reflected in a November 2012 letter from the representative and a May 2014 statement of the case.  

In that letter, the Veteran's representative purported to file a notice of disagreement with the effective dates for the increase in staged ratings for the cervical and lumbar spine disabilities; without mention of the 20 percent ratings assigned effective August 31, 2012.  In the May 2014 statement of the case, the RO purported to adjudicate issues of entitlement to an earlier effective date for the increase in the staged ratings for the cervical and lumbar spine disabilities; without re-adjudication of the 20 percent ratings assigned effective August 31, 2012 for each of the two disabilities.  

Although the Veteran has expressed general disagreement with the assigned initial disability ratings for the cervical spine and lumbar spine disabilities prior to August 31, 2012, he also specifically requested an earlier effective date for the assignment of these increased ratings.  However, as his appeal involves disagreement with the initially assigned staged ratings, the issue of an earlier effective date is moot.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In a March 2015 rating decision, the RO increased the initial disability rating for bilateral foot strain, to include pes cavus, plantar fasciitis and hammer toes, from zero to 30 percent effective June 4, 2014.  However, the December 2010 rating decision has not become final as to any of the initial rating claims, despite the October 2012 and March 2015 rating decisions' grants/assignments of different staged ratings.  The December 2010 rating decision thus remains open and pending as to the appealed initial rating claims, and must therefore be adjudicated as to the claims for higher initial disability ratings during each staged period.  See Charles v. Shinseki, 587 F.3d 1318, 1323   (Fed. Cir. 2009); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).

In a VA Form 9 submitted in June 2014, the Veteran raised claims of entitlement to an effective date earlier than May 1, 2010 for the grant of service connection for degenerative disc disease of the cervical spine, and for low back strain.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


FINDINGS OF FACT

1.  From May 1, 2010 to August 30, 2012, the Veteran's degenerative disc disease of the cervical spine has been productive of a range of forward flexion from between 16 and 30 degrees; and does not include intervertebral disc syndrome with incapacitating episodes, or associated objective neurologic abnormalities other than radiculopathy of the left upper extremity.

2.  Since May 1, 2010, the Veteran's radiculopathy of the left upper extremity associated with cervical spine disability is present and productive of mild incomplete paralysis of all radicular groups; and is not productive of moderate or severe incomplete paralysis or of complete paralysis of all radicular groups.

3.  From May 1, 2010 to August 30, 2012, the Veteran's low back strain is not productive of a range of forward flexion of 40 degrees or less; and does not include intervertebral disc syndrome with incapacitating episodes, or associated objective neurologic abnormalities.

4.  From May 1, 2010 to August 30, 2012, the Veteran's left ankle strain is not productive of marked limitation of motion or any ankylosis; or of malunion of os calcis or astragalus, or of astragalectomy.

5.  From August 31, 2012, the Veteran's left ankle strain is productive of moderate limited motion; but is not productive of marked limitation of motion or any ankylosis; or of malunion of os calcis or astragalus, or of astragalectomy.

6.  From May 1, 2010 to June 3, 2014, the Veteran's left foot strain, with pes cavus and plantar fasciitis, and hammer toes, is productive of hammer toe of all toes; but is not productive of acquired flatfoot, acquired claw foot with limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, or marked tenderness under metatarsal heads; or malunion or nonunion of tarsal or metatarsal bones.

7.  From May 1, 2010 to June 3, 2014, the Veteran's right foot strain, with pes cavus and plantar fasciitis, and hammer toes, is productive of hammer toe of all toes; but is not productive of acquired flatfoot, acquired claw foot with limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, or marked tenderness under metatarsal heads; or malunion or nonunion of tarsal or metatarsal bones.

8.  From June 4, 2014, the Veteran's bilateral foot strain, with pes cavus and plantar fasciitis, and hammer toes, is not productive of acquired flatfoot, bilateral acquired claw foot with dropped forefoot, very painful callosities, or marked varus deformity, or malunion or nonunion of tarsal or metatarsal bones.  


CONCLUSIONS OF LAW

1.  From May 1, 2010 to August 30, 2012, the criteria for a 20 percent initial disability rating, but no higher, for degenerative disc disease of the cervical spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2015).

2.  Since May 1, 2010, the criteria for a 20 percent initial disability rating, but no higher, for radiculopathy of the left upper extremity associated with cervical spine disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243; 4.124a, Diagnostic Codes 8511-8513 (2015).

3.  From May 1, 2010 to August 30, 2012, the criteria for a compensable initial disability rating for low back strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2015).

4.  From May 1, 2010 to August 30, 2012, the criteria for an initial disability rating in excess of 10 percent for left ankle strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270-5274 (2015).

5.  From August 31, 2012, the criteria for a10 percent initial disability rating, but no higher, for left ankle strain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270-5274 (2015).

6.  From May 1, 2010 to June 3, 2014, the criteria for a10 percent initial disability rating, but no higher, for left foot strain, with pes cavus and plantar fasciitis, and hammer toes, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5276-5284 (2015).

7.  From May 1, 2010 to June 3, 2014, the criteria for a10 percent initial disability rating, but no higher, for right foot strain, with pes cavus and plantar fasciitis, and hammer toes, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5276-5284 (2015).

8.  From June 4, 2014, the criteria for an initial disability rating in excess of 30 percent, for bilateral foot strain, with pes cavus and plantar fasciitis, and hammer toes, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5276-5284 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The Veteran's initial rating claims on appeal arise from his disagreement with the initial evaluations following the grants of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained; and there are no available records from the Social Security Administration that have not been obtained.  

The Veteran was provided VA medical examinations for in June 2010, August 2012, and June 2014. The examinations are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II. Disability Ratings Legal Criteria

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155.  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  When a disability is not specifically listed in the Rating Schedule, it may be rated under a closely related injury in which the functions affected and the anatomical localization and symptomatology are closely analogous.  38 C.F.R. 
§ 4.20 (2015).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the schedule does not provide a zero percent evaluation for a diagnostic code, then a zero percent evaluation shall be assigned if the requirements for a compensable evaluation are not met under that code.  38 C.F.R. § 4.31.

Competent medical evidence is that provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2).

The Veteran's statements describing the symptoms of his service-connected disabilities on appeal are deemed competent evidence.  The Veteran is competent to report complaints regarding symptoms capable of lay observation.  38 C.F.R. § 3.159(a)(2).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

In rating a disability of the musculoskeletal system, the following factors are for consideration.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion.  38 C.F.R. § 4.40; DeLuca v. Brown, 38 Vet. App. 202, 206-07 (1995). 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45; DeLuca, at 206-07.

38 C.F.R. § 4.71a, Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by x-ray findings is to be rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5003 provides that degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 

However, if the limitation of motion of the specific joint(s) involved is ratable as noncompensable under the appropriate diagnostic code(s), then a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  In such case, limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

But if limitation of motion is absent, and there is x-ray evidence of degenerative arthritis involvement of 2 or more major joints or 2 or more minor joint groups, then: (1) a 10 percent rating is warranted; or, (2) if additionally there are occasional incapacitating exacerbations, a 20 percent rating is warranted.  Id.  Note (1) under Diagnostic Code 5003 provides that the 20 percent and 10 percent ratings based on x-ray findings, above, will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1). 

III.  Ratings for Spine (Neck and Low Back) Disabilities

Disabilities of the spine are evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (6). 

VA's Rating Schedule provides a single set of criteria for rating conditions of the spine, no matter which spine-related diagnostic code applies.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243. 

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. Id. 

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 38 C.F.R. § 4.71a.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id. 

The notes below apply to the General Rating Formula for Diseases and Injuries of the Spine: 

Note (1) Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): For VA compensation purposes, normal forward flexion of the lumbar spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  (See also 38 C.F.R. § 4.71a, Plate V).

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, in the case of thoracolumbar spine disability, an unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or lumbar subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is warranted when there are incapacitating episodes having a total duration of at least one week, but less than two weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 60 percent disability rating is warranted when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  See 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id., Note (1).

If intervertebral disc syndrome is presented in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes, or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id., Note (2).

i.  Rating for Cervical Spine Disability prior to August 31, 2012.

The June 2010 VA examination report shows that the Veteran reported complaints of daily neck pain with intermittent radiation of pain, numbness into his left arm and hand.  He reported that at night the radiating numbness was worse.  He reported having neck stiffness and intermittent left arm weakness; and sometimes it was hard to turn his head while driving.  The Veteran treated the symptoms with Motrin and also used a TENS machine that helped.  He reported no periods of flare-up or other associated symptoms.

On examination, range of motion studies for the cervical spine showed forward flexion was from 0 to 45 degrees (normal); extension with pain from 10-20 degrees; left lateral flexion from 0 to 45 degrees (normal); right lateral flexion normal 0 to 45 degrees; left lateral rotation with pain at 80 degrees; right lateral rotation was from 0 to 80 degrees (normal).  The spine was painful on motion, the range of motion was not additionally limited by pain fatigue, weakness, or lack of endurance following repetitive use three times.  

There was objective evidence of painful motion, with no spasm weakness or tenderness.  There were no postural abnormalities, fixed deformity (ankylosis), or abnormality of cervical spine musculature.  X-ray examination concluded with impression of mild osteoarthritic disease of the lower cervical spine.  The report concluded with an impression of degenerative disc disease of the cervical spine with very mild residual.

During VA examination in August 2012, the examiner noted that the Veteran had a diagnosis of degenerative disc disease of the cervical spine in 2010.  The Veteran reported complaints including left upper extremity neuropathy, with right hand numbness and tingling and weakness.  The Veteran had not missed any work due to the right hand weakness.  The Veteran reported having flare-ups with increased pain in the neck.

On examination, range of motion studies showed forward flexion to 30 degrees (normal endpoint is 45 degrees), with painful motion at 30 degrees; extension to 20 degrees (normal endpoint is 45 degrees), with painful motion at 20 degrees; and with right and left lateral flexion to 20 degrees (normal endpoint is 45 degrees), with painful motion at 20 degrees; right lateral rotation to 30 degrees (normal endpoint is 80 degrees), with painful motion at 30 degrees; and left lateral rotation to 45 degrees (normal endpoint is 80 degrees), with painful motion at 45 degrees. 

The Veteran was unable to perform repetitive use testing with three repetitions due to pain.  He had functional loss after repetitive use with contributing factors of less movement than normal and pain on movement.  There was localized tenderness or pain to palpation of the cervical spine joints/soft tissue; and guarding or muscle spasm is present but do not result in abnormal gait or spinal contour.

Muscle strength on upper extremities' elbow, wrist, and finger testing was normal, with no muscle atrophy.  Deep tendon reflexes and sensory testing of the upper extremities parts tested were normal.  The Veteran had radicular pain or other signs due to radiculopathy of the left upper extremity consisting of mild paresthesias or dysesthesias and mild numbness; with involvement of C7 nerve roots (middle radicular group) and C8/T1 nerve roots (lower radicular group.  

There was no indication of radiculopathy of the right upper extremity; or of any other neurologic abnormalities related to the cervical spine condition.  The examiner found that there was intervertebral disc syndrome of the cervical spine without any associated incapacitating episodes over the past 12 months.  The Veteran did not use any assistive device.  Imaging studies documented arthritis but no vertebral fracture or other significant test findings.

The examiner opined that the cervical spine disability did not impact on the Veteran's ability to work.  The report contains remarks indicating a diagnosis of degenerative disc disease of the cervical spine with intermittent left upper extremity weakness/radiculopathy, likely stable.  The examiner opined that any right arm symptoms were more likely the result of unrelated causes and likely not related to the service-connected degenerative disc disease of the cervical spine.

A.  Rating Based on Limitation of Motion of the Cervical Spine

During the appeal period from May 1, 2010 to August 30, 2012, the Veteran's degenerative disc disease of the cervical spine is assigned a 10 percent disability rating.  

A higher rating of 20 percent based on limitation of motion requires either a forward flexion of the cervical spine is greater than 15 but not greater than 30 degrees; or a combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243. 

At the June 2010 VA examination, forward flexion was from zero to 45 degrees, and considered normal by the examiner.  The combined range of motion of the cervical spine was 315 degrees.  At the August 2012 VA examination, forward flexion was from zero to 30 degrees.  The combined range of motion of the cervical spine was 165 degrees.  

These findings from June 2010 and August 2012 VA examinations covering the appeal period in question reflect a worsening during that period since the earlier examination in June 2010.  The findings at the August 2012 VA examination meets the criteria for 20 percent rating under criteria based on limitation of motion of the cervical spine.  At the latter VA examination the Veteran competently reported that his neck symptoms had worsened over the previous year or so.  

On that basis, and after considering findings from the June 2010 VA examination in light of factors under DeLuca, including painful motion, a 20 percent rating is warranted for degenerative disc disease of the cervical spine for the entire appeal period prior to August 31, 2012.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

A higher rating is not warranted prior to August 31, 2012 on the basis of limitation of motion of the cervical spine as the evidence does not show forward flexion of the cervical spine limited to 15 degrees or less, or favorable ankylosis of the entire cervical spine; or more severe symptoms.  Id.  

B. Rating Based on Incapacitating Episodes

There is no clinical treatment record evidence of any incapacitating episodes of acute signs and symptoms due to intervertebral disc syndrome associated with the degenerative disc disease of the cervical spine, which required bed rest prescribed by a physician and treatment by a physician during the appeal period prior to August 31, 2012. 

Thus a rating higher than 20 percent prior to August 31, 2012 is not warranted.  See 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

C. Associated Objective Neurologic Abnormalities

The General Rating Formula for Diseases and Injuries of the Spine, Note (1) provides that any associated objective neurologic abnormalities are to be separately evaluated under an appropriate diagnostic code.  The findings of the VA examinations in June 2010 and August 2012 in combination provide clear objective evidence of radiculopathy of the left upper extremity associated with the cervical spine disability, which thus warrants a separate rating for that neurologic impairment.  Notably, private treatment records dated in 2008 during the Veteran's period of service also show assessments of cervical radiculopathy.

During the June 2010 VA examination the Veteran reported that along with daily neck pain he had intermittent radiation of pain, numbness into his left arm and hand.  He reported that at night the radiating numbness was worse.  He also reported having intermittent left arm weakness.  That examination did not include objective findings with respect to pertinent neurological evaluation for radiculopathy associated with the cervical spine.

During the August 2012 VA examination, the Veteran reported complaints including left upper extremity neuropathy, with right hand numbness, tingling and weakness.  On examination the report contains findings that the Veteran had radicular pain or other signs due to radiculopathy of the left upper extremity consisting of mild paresthesias or dysesthesias and mild numbness; with involvement of C7 nerve roots (middle radicular group) and C8/T1 nerve roots (lower radicular group).  The examination report contains remarks indicating a diagnosis of degenerative disc disease of the cervical spine with intermittent left upper extremity weakness/radiculopathy, likely stable.

Neurological conditions of the peripheral nerves are rated in proportion to the impairment of motor and sensory function. 38 C.F.R. § 4.120. 

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved with a maximum equal to severe, incomplete paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes is for moderate, incomplete paralysis.  38 C.F.R. § 4.123. 

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability. 38 C.F.R. § 4.14 (2015).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

The radiculopathy of the Veteran's left upper extremity consists of mild paresthesias or dysesthesias and mild numbness involving C7 nerve roots (middle radicular group) and C8/T1 nerve roots (lower radicular group).  Therefore, evaluation under Diagnostic Code 8513, which addresses incomplete or complete paralysis in all radicular groups, is appropriate.  38 C.F.R. § 4.124a.  

Diagnostic Code 8513 provides for a 20 percent rating for mild incomplete paralysis of all radicular groups; and for higher ratings of 40 percent and 30 percent, respectively for the major and minor upper extremity, for moderate incomplete paralysis.  Higher ratings are available for severe incomplete paralysis and for complete paralysis.  

The radiculopathy of the Veteran's left upper extremity is shown throughout the appeal period since May 1, 2010, and is shown to consist of mild paresthesias or dysesthesias and mild numbness involving C7 nerve roots (middle radicular group) and C8/T1 nerve roots (lower radicular group).  Therefore, a rating of 20 percent is warranted for radiculopathy of the left upper extremity during the entire period since May 1, 2010.  

A higher rating is not warranted for the radiculopathy of the left upper extremity, as there is no evidence of moderate or severe incomplete paralysis or complete paralysis of the left upper extremity.  There is also no objective evidence of any right upper extremity radiculopathy.  The recent VA examiner opined that any right arm symptoms were more likely the result of unrelated causes and likely not related to the service-connected degenerative disc disease of the cervical spine; and more likely related to a peripheral nerve condition involving the elbow.

The Veteran has not claimed, and there is no clinical evidence showing the presence of any other objective neurologic abnormalities associated with the service-connected cervical spine disability.  There are no findings or diagnosis of neurological pathology that would allow a separate compensable evaluation for any other associated objective neurologic abnormalities.

D. Conclusions

On the basis of rating criteria for limitation of motion, the Veteran's cervical spine disability warrants a 20 percent initial rating for the appeal period prior to August 31, 2012.  Also, a 20 percent initial rating is warranted for radiculopathy of the left upper extremity for the appeal period since May 1, 2010. 

Beyond that grant, on the basis of rating criteria for limitation of motion, incapacitating episodes, or based on associated objective neurologic abnormalities, the preponderance of the evidence is against the grant of a higher or additional separate schedular rating.  There is no doubt to be resolved and higher or additional separate ratings are not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

ii.  Rating for Low Back Strain Prior to August 31, 2012

During the June 2010 VA examination the Veteran reported complaints of daily low back pain and stiffness of varying intensity depending on activity, with no radiation or weakness, which was worse in the morning and better with activity.  The Veteran reported no treatment or periods of flare-up; and no associated symptoms.  The Veteran reported this had no effects on his usual occupation or daily activities.

On examination, range of motion studies showed that the thoracolumbar spine had forward flexion from 0 to 90 degrees; extension from 0 to 30 degrees; left lateral flexion from 0 to 30 degrees; right lateral flexion from 0 to 30 degrees; left lateral rotation from 0 to 30 degrees; and right lateral rotation from 0 to 30 degrees.  The spine was not painful on motion and the range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use of three repetitions.  There was no objective evidence of painful motion, spasm, weakness, tenderness, etc.; and no postural abnormalities, fixed deformity (ankylosis), or abnormality of musculature of the back.

Neurological examination showed no sensory or motor deficits; and the Veteran had not had any incapacitating episodes.  X-ray examination concluded with an impression of mild osteoarthritic disease of the lumbar spine.  The examination report impression was mechanical low back strain with no residual functional impairment.

During the August 2012 VA examination the report noted that the Veteran had diagnoses of lumbar back strain in 2010, and mild osteoarthritis lumbar spine in 2010.  The Veteran reported complaints of daily pain at night, which resolves in the morning with ambulation.  Pain is worse on yard work activity.  He reported that he works as a manufacturing supervisor involving significant walking on the shop floor.  He reported flare-ups with repetitive activity at home.

On examination, range of motion study showed that forward flexion was to 50 degrees (normal endpoint is 90 degrees), with objective evidence of painful motion beginning at 40 degrees.  Extension was to 30 degrees or greater (normal endpoint is 30 degrees) with painful motion beginning at 30 degrees or greater.  Left and right lateral flexion, and left and right rotation, were all to 30 degrees or greater (normal endpoint is 30 degrees) with painful motion beginning at 30 degrees or greater.  

The Veteran was unable to perform repetitive use testing with three repetitions due to pain.  He had functional loss after repetitive use with contributing factors of less movement than normal, pain on movement, and morning stiffness resolving with movement and ambulation.

The Veteran had localized tenderness or pain to palpation for joints or soft tissue of the thoracolumbar spine, as well as guarding or muscle spasm, but this did not result in abnormal gait or spinal contour.

Muscle strength testing showed 5/5 strength, bilaterally, for all lower extremity tests and there was no muscle atrophy present.  Reflex testing of deep tendon reflexes were normal for knees and ankles, bilaterally.  All sensory tests were normal for relevant parts of the lower extremities, bilaterally.  The Veteran did not have radicular pain or other signs or symptoms due to radiculopathy.  

The Veteran had no other neurologic abnormalities, complications, or conditions associated with the low back disability; and no intervertebral disc syndrome.  The Veteran used no assistive devices.  Imaging studies have documented arthritis, but no vertebral fractures.

The examiner opined that the Veteran's low back disability did not impact on his ability to work, that there was mild functional impairment overall, that mild osteoarthritis of the lumbar spine was present when X-rays taken in 2010, and that the lumbar strain as likely as not was stable.  On present X-ray examination the impression was mild osteoarthritic disease of the lumbar spine.

 A.  Rating Based on Limitation of Motion

During the appeal period from May 1, 2010 to August 30, 2012, the Veteran's service-connected low back strain is assigned a noncompensable disability rating.  

Under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, a higher rating of 10 percent based on limitation of motion requires  a forward flexion of the thoracolumbar spine greater than 60 but not greater than 85 degrees; or a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding or localized tenderness not resulting in abnormal gait or spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

At the June 2010 VA examination, forward flexion was from zero to 90 degrees, and considered normal by the examiner.  The combined range of motion of the cervical spine was 240 degrees.  The motions on testing were not painful.  At the August 2012 VA examination, forward flexion was from zero to 50 degrees.  The combined range of motion of the cervical spine was 200 degrees.  

On review of these findings in light of pertinent rating criteria, for the period prior to August 31, 2012, the Veteran's service-connected low back strain does not meet criteria for a higher disability rating on the basis of limitation of motion, even with consideration of relevant factors under DeLuca, under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  See DeLuca v. Brown, 38 Vet. App. 202, 206-07 (1995).  

A compensable rating is not warranted prior to August 31, 2012 on the basis of limitation of motion of the thoracolumbar spine, as the evidence does not show limitation of forward flexion of the thoracolumbar spine to 30 degrees or less, or combined range of motion limited to not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, or more severe symptoms.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.
   
Nor is there evidence prior to August 12, 2012 meeting criteria for a compensable rating directly under Diagnostic Code 5003-evidence of limitation of motion objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  At the June 2010 VA examination, the examiner found that the lumbar spine was not painful on motion, and was not additional limited by pain, fatigue, weakness, or lack of endurance, and there was no objective evidence of spasm or tenderness.  Not until the August 31, 2012 VA examination is painful motion shown, which in combination with the X-ray evidence of degenerative arthritis would warrant a compensable rating under Diagnostic Code 5003.

B. Rating Based on Incapacitating Episodes

There is no clinical treatment record evidence of any incapacitating episodes of acute signs and symptoms due to intervertebral disc syndrome associated with the lumbar spine disability, which required bed rest prescribed by a physician and treatment by a physician during the appeal period.  Thus a compensable rating prior to August 31, 2012 is not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

C. Associated Objective Neurologic Abnormalities

The Veteran has not claimed, and there is no clinical evidence showing the presence of any other objective neurologic abnormalities associated with the service-connected lumbar spine disability.  There are no findings or diagnosis of neurological pathology that would allow a separate compensable evaluation for any other associated objective neurologic abnormalities.

D. Conclusions

On the basis of rating criteria for limitation of motion, incapacitating episodes, or based on associated objective neurologic abnormalities, the preponderance of the evidence is against the grant of a compensable initial rating for the low back strain, or of a separate rating, prior to August 31, 2012. There is no doubt to be resolved and higher or additional separate ratings are not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

IV.  Rating for Left Ankle Strain

The Veteran's left ankle strain is evaluated under Diagnostic Code 5019 for bursitis, which provides for evaluation on the basis of limitation of motion of affected parts, as degenerative arthritis pursuant to Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5019, 5003.  A 10 percent initial rating is in effect during the appeal period prior to August 31, 2012, and a zero percent rating is in effect from that date.

38 C.F.R. § 4.71a, Diagnostic Code 5003 provides that degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved; or otherwise as discussed under criteria of that code.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5270, 5271. 

Under 38 C.F.R. § 4.71a, diagnostic codes evaluate impairment resulting from ankle disorders, including Diagnostic Code 5270 (ankylosis), Diagnostic Code 5271 (limitation of ankle motion), Diagnostic Code 5272 (ankylosis of the subastragalar or tarsal joint), Diagnostic Code 5273 (malunion of the os calcis or astragalus), and Diagnostic Code 5274 (astragalectomy).  The normal ranges of motion in the ankle include 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71, Plate II (2013). 

Diagnostic Code 5270 provides a minimum rating of 20 percent for ankylosis in plantar flexion at less than 30 degrees, and higher ratings for more severe angles.  

Diagnostic Code 5271 provides a 10 percent rating for moderate limitation of ankle motion, and a 20 percent rating for marked limitation of ankle motion. 38 C.F.R. § 4.71a, Diagnostic Code 5271. 

During a June 2010 VA examination of the left ankle, the Veteran reported complaints of occasional pain, worse in cold weather, and some stiffness; he had no weakness, deformity, instability or giving way, locking, lack of endurance, effusion, or episodes of dislocation or subluxation.  There were no signs of inflammation, swelling, heat, redness, tenderness, or drainage; and no treatment.  There were no periods of flare-up, no use of crutches, no surgery, no episodes of dislocation or recurrent subluxation, and no reported effects of the condition on the Veteran's usual occupation or and daily activities.

On examination, range of motion included dorsiflexion of zero to 20 degrees, considered normal by the examiner; plantar flexion was from 0 to 45 degrees; inversion with pain from 0 to 20 degrees; eversion was from 0 to 20 degrees.  There was no objective evidence of pain at rest or with active range of motion; no evidence of edema, effusion, instability, tenderness, redness, heat, abnormal movement, guarding of movement, deformity, malalignment, drainage, or weakness.

On repetitive motion, the joint was painful on motion and range of motion or joint function was not additionally limited by pain, fatigue, weakness or lack of endurance.  After examination the impression was left ankle musculoskeletal strain with no residual functional impairment.

During an August 2012 VA examination of the left ankle, the report shows a diagnosis of left ankle strain in 2010.  The Veteran reported complaints of occasional stiffness and pain.  He reported that he had no functional impairment, that he is able to perform his usual activities, and that he had no flare-ups.  

On examination, range of motion studies showed left ankle plantar flexion to 35 degrees (normal endpoint is 45 degrees), with no objective evidence of painful motion at any point; plantar dorsiflexion (extension) to 20 degrees or greater (normal endpoint is 20 degrees) with no objective evidence of painful motion.  

The Veteran was able to perform repetitive use testing with three repetitions; with post-repetitive test flexion to 35 degrees and dorsiflexion to 20 degrees or greater.  After repetitive range of motion testing the Veteran had no additional limitation in range of motion or any functional loss or impairment.  The Veteran had no localized tenderness or pain on palpation.

Muscle strength testing showed normal strength on flexion and dorsiflexion.  Joints were stable without laxity on testing.  There was no: ankylosis; shin splints; stress fracture; Achilles tendonitis or tendon rupture; malunion of calcaneus or talus; talectomy; past surgery; or use of assistive devices.  Imaging studies showed no abnormal findings.  The examiner opined that the left ankle condition did not impact the Veteran's ability to work; and commented that the left ankle sprain was likely stable. 

During a June 2014 VA examination, the Veteran reported complaints of ankle pain with cold weather, stiffness, loss of range of motion, tightness.  He denied swelling, lack of endurance, weakness, fatigue, instability of the left ankle.  He reported having flare-ups with cold weather.  

On examination, range of motion of the left ankle included plantar flexion to 30 degrees (normal endpoint is 45 degrees), with painful motion beginning at 30 degrees; plantar dorsiflexion (extension) to 10 degrees (normal endpoint is 20 degrees), with painful motion beginning at 10 degrees.  The Veteran was able to perform repetitive use testing with three repetitions, including plantar flexion to 30 degrees, and dorsiflexion to 10 degrees.  

The examiner commented that the Veteran had functional loss or impairment with contributing factors of less movement than normal, pain on movement, and interference with sitting, standing and weight bearing.  The Veteran had localized tenderness or pain on palpation of joints or soft tissue of the left ankle.  Muscle strength was normal.  Joint stability tests were negative.  There was no ankylosis, shin splints, stress fractures, Achilles tendonitis or tendon rupture; malunion of calcaneus or talus; or talectomy; past surgery; or use of assistive devices.  Imaging studies showed no abnormal findings.  

The examiner opined that the left ankle condition did not impact the Veteran's ability to work; and commented that the left ankle sprain was likely stable.  The examiner further opined regarding functional impact that because of the left ankle condition, the Veteran would have difficulty working outside in cold and standing; and would have a mild impact on the ability to work.

On review, the clinical evidence throughout the appeal period demonstrates no ankylosis, malunion of os calcis or astragalus, or astragalectomy; and demonstrates essentially a normal range of motion, or at most moderate limited motion of the left ankle, with complaints of painful motion.  

Therefore, a 10 percent initial rating is warranted for the period since August 31, 2012.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

However, an initial rating in excess of 10 percent is not warranted for any period since the grant of service connection effective May 1, 2010 for left knee strain given the absence of: ankylosis; marked limitation of motion of the ankle; malunion of os calcis or astragalus; or astragalectomy.

There is no doubt to be resolved and higher or additional separate ratings are not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.
   
V.  Rating for Bilateral Foot Disabilities
 
During a June 2010 VA examination, the Veteran reported complaints bilateral pain on the tops of his feet.  He reported no weakness, stiffness, swelling, heat, redness, fatigability, or lack of endurance.  He reported he did not have flare-ups and did not use crutches or other assistive device.  He had no history of hospitalizations or surgery.  He did not report any effects on his usual occupation or daily activities.

On examination, there was no objective evidence of painful motion, edema, instability, weakness, or tenderness.  The Veteran had a normal gait, and no callosities, breakdown, or unusual shoe wear pattern to indicate abnormal weight bearing.  There was no skin or vascular changes, and no hammertoes, clawfoot, or other deformity.  There was no varus or valgus angulation of the os calcis in relationship to the long axis of the tibia and fibula.  The Veteran had no functional limitations on standing and walking.  

The X-ray examination impression was that there was an amputated appearance of the distal digit of left second toe seen.  However, no acute osseous destruction or overlying soft tissues abnormality was seen; the other osseous structures, joint spaces and the overlying soft tissues were unremarkable.  The report's impression was bilateral foot musculoskeletal strain with no residual functional impairment.

The report of a July 2010 VA podiatry note shows findings of rigid pes cavus, plantar flexed metatarsal heads; an assessment that includes rigid pes cavus; and a prescription for orthotics.

The report of an August 2012 VA examination shows a diagnosis of claw foot (pes cavus) and plantar fasciitis in 2010.  The report records a history including that VA Podiatry in 2010 gave a diagnosis of rigid pes cavus with associated hammertoes.  

The Veteran reported complaints of daily foot pain he rated as 3/10 and can flare to 5-6/10 in the morning with pain in the heels and Achilles tendons, and taking up to one hour to be able to walk without limping.  

On examination, the Veteran had acquired claw foot (pes cavus) in which digits 2 to 5 are hammer toes on both feet, with definite tenderness under the metatarsal heads.  He had plantar fasciitis, mild in the morning and resolving with ambulation and recurring with rest.  There was no dorsiflexion or varus deformity due to pes cavus.

The report records that the Veteran does not have Morton's neuroma, metatarsalgia, hammer toes, hallux valgus, hallux rigidus, malunion or nonunion of tarsal or metatarsal bones, bilateral weak foot, or other pertinent physical findings, complications, conditions, or symptoms.  The Veteran used no assistive device; and there was no functional impairment such as no effective function remains other than that which would be equally well served by amputation with prosthesis.  Imaging studies showed mild degenerative changes of the first metatarsal phalangeal (MTP) joint (asymptomatic) with calcaneal spurring (asymptomatic) with no reported pain in the first MTP or heel, of both feet.  

The examiner remarked that the foot condition did not impact the Veteran's ability to work.  The examiner also remarked that the foot disability diagnosis of bilateral foot strain was now expanded to include plantar fasciitis; and that there was no current functional impairment.
 
During a June 2014 VA examination, the examiner noted that bilateral hammer toes, acquired pes cavus, foot strain, and plantar fasciitis, were diagnosed in 2012.

The Veteran reported complaints including pain with weight bearing accompanied by weakness, fatigue, lack of endurance; and flares will last for 1 to 2 days.  He reported that he had to leave his last job due to these flares can no longer run or walk for exercise for long time.  He denied having swelling. There had been no surgeries.  

The Veteran reported having functional loss or impairment in that due to flares, he can no longer run, walk for exercise for a long time or other such activities cited.

On examination the report records that the Veteran did not have Morton's neuroma, metatarsalgia, or symptoms of hallux valgus or hallux rigidus.  The Veteran did have: hammer toe of all ten toes; and acquired pes cavus, with definite tenderness under the metatarsal heads, shortened plantar fascia, and some limitation of dorsiflexion, involving both feet.  

On examination the Veteran had bilateral foot strain, with pain on dorsiflexion.  The Veteran was able to dorsiflex to 10 degrees bilaterally with objective painful motion at 10 degrees; and plantar flex to 30 degrees, bilaterally, with pain at 30 degrees.   The examiner estimated that the severity for both feet was moderate, and that the foot condition chronically compromised weight bearing.

On examination there was pain that contributes to functional loss of both feet, with contributing factors of less movement than normal, weakened movement, excess fatigability, pain on movement or weight bearing, interference with standing, and lack of endurance.  The Veteran used orthotics.

The examiner opined that the Veteran's bilateral foot disabilities impacted his ability to perform occupational tasks, stating specifically that the Veteran would have difficulty performing any job requiring prolonged standing, walking; and moderate impact on his ability to work.  The examiner remarked further that the Veteran was with moderate functional impairment per subjective/objective findings and occupational impairment.  The examiner noted that the Veteran works as a systems operations supervisor for a utilities company, and remains independent in activities of daily living.

The Veteran's service-connected bilateral foot strain, to include pes cavus, plantar fasciitis and hammer toes, is evaluated at a noncompensable rate prior to June 4, 2014, and as 30 percent disabling since June 4, 2014, under criteria for rating acquired claw foot (pes cavus) pursuant to Diagnostic Code 5278.  See 38 C.F.R. § 4.71a, Diagnostic Code 5278.  

That diagnostic code provides a maximum 50 percent rating for bilateral involvement if the disorder is manifested by marked contraction of the plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, marked varus deformity.  The bilateral disorder is rated at 30 percent if manifested by all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to a right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads.  A 10 percent rating applies for bilateral or unilateral involvement with the great toe dorsiflexed, some limitation of dorsiflexion at the ankle, definite tenderness under the metatarsal heads.  A zero percent rating applies for slight impairment.  
38 C.F.R. § 4.71a, Diagnostic Code 5278.

i.  Compensable Rating Prior to June 4, 2014

The relevant evidence prior to June 4, 2014 includes VA treatment record evidence of rigid pes cavus or claw foot in July 2010.  The August 2012 VA examination contains findings of pes cavus with hammer toes; there was no dorsiflexion or varus deformity due to the pes cavus.  Prior to the June 4, 2014 VA examination the record evidence does not show that the bilateral foot disability results in some limitation of dorsiflexion at the ankle, so as to approximate a critical criteria for a 10 percent rating under Diagnostic Code 5278.  

Thus, prior to June 4, 2014 a compensable rating for bilateral foot strain, to include pes cavus, plantar fasciitis and hammer toes, is not warranted under Diagnostic Code 5278. 

Under Diagnostic Code 5278, a 10 percent rating is warranted for each foot for hammer toe, all toes, unilateral without claw foot.  See 38 C.F.R. § 4.71a, Diagnostic Code 5278.  The criteria reflects to some extent the potential comorbidity of pes cavus with claw foot conditions, and if so, pyramiding of benefits if ratings were to be granted under both codes, which is proscribed by VA regulation.  See 38 C.F.R. § 4.14 (The evaluation of the same disability under various diagnoses is to be avoided.).  

In this case, however, as a compensable rating for claw foot under Diagnostic Code 5278 is not found, a rating for hammer toes is not in conflict with 38 C.F.R. § 4.14 as it does not result in the evaluation of the same disability under various diagnoses, and the pyramiding of benefits for the same condition.       

The competent evidence of the condition of the Veteran's service-connected bilateral foot disability during the period prior to June 4, 2014, includes the three VA examination reports including that of June 4, 2014.  These records contain evidence that the bilateral foot disability includes the presence of hammer toe of all toes of both feet, as reflected in findings of the June 4, 2014 VA examination.  

Therefore a 10 percent rating is warranted for the left foot and 10 percent is warranted for the right foot, together comprising the Veteran's service-connected bilateral foot disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5278.  A 10 percent rating is the maximum assignable for each foot under that code.  

The 10 percent thus granted for each foot combines to a total of 20 percent for the service-connected bilateral foot strain, to include pes cavus, plantar fasciitis, and hammer toes.  See 38 C.F.R. § 4.25.  

Other diagnostic codes associated with foot conditions are available for evaluation of the Veteran's bilateral foot disability; however, some do not provide for a rating in excess of 20 percent for bilateral foot disability.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5277 (bilateral weak foot); 5279 (anterior metatarsalgia); 5280 (unilateral hallux valgus); and 5281 (severe unilateral hallux rigidus).  

Evaluation under other relevant diagnostic codes do not address any present condition associated with the Veteran's service-connected bilateral foot strain, to include pes cavus, plantar fasciitis, and hammer toes.  The record does not show evidence of acquired flatfoot or of malunion or nonunion of tarsal or metatarsal bones.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5283.  As the Veteran's service-connected bilateral foot strain, to include pes cavus, plantar fasciitis, and hammer toes, is adequately described in pertinent diagnostic criteria discussed above, an evaluation is not appropriate under 38 C.F.R. § 4.71a, Diagnostic Code 5284 for other foot injuries. 

In sum, an initial disability rating of 10 percent is warranted for each foot comprising the service-connected bilateral foot strain, to include pes cavus, plantar fasciitis, and hammer toes, combining to 20 percent for the entire period prior to June 4, 2014.  The preponderance of the evidence is against a higher combined evaluation for the bilateral foot disability during the period prior to June 4, 2014. There is no doubt to be resolved and higher or additional separate ratings are not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

ii.  Rating in Excess of 30 Percent since June 4, 2014

During the period since June 4, 2014, the Veteran's bilateral foot disability is assigned a 30 percent rating on the basis of criteria for evaluation of acquired claw foot (pes cavus) under Diagnostic Code 5278.  See 38 C.F.R. § 4.71a, Diagnostic Code 5278

To warrant a higher evaluation under that code for the bilateral foot disability, there must be evidence of acquired claw foot with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity.  Id.

As discussed above, the record does not show evidence productive of those criteria under Diagnostic Code 5278.  During the June 2014 VA examination there is no evidence of dropped forefoot or varus deformity.  Although there are findings of plantar fasciitis, there is no finding of marked contraction of plantar fascia with dropped forefoot.  Notably, at the previous VA examination in August 2012 the examiner specifically made findings that there was no dorsiflexion or varus deformity due to pes cavus; and there is no evidence of such symptomatology later.  Thus a rating in excess of 30 percent for the bilateral foot disability during the period since June 4, 2014 is not warranted under Diagnostic Code 5278.  Id.

A higher rating than 30 percent is not assignable under any other foot-related diagnostic criteria other than for acquired flatfoot under Diagnostic Code 5276.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.  However, the evidence does not show the presence of flatfoot at any time since June 4, 2014, or earlier.

Thus, a rating in excess of 30 percent is not warranted under the schedular criteria for the service-connected bilateral foot strain, to include pes cavus, plantar fasciitis, and hammer toes, at any time since June 4, 2014.  The preponderance of the evidence is against a higher combined evaluation for the bilateral foot disability. Consequently, the benefit-of-the-doubt doctrine does not apply and the benefit sought on appeal is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

VI.  Conclusions

With each of the initial disability rating claims the Board has considered the Veteran's statements with respect to the severity of symptoms he has perceived.

To the extent of his perception of these, he is competent to report on the perception of symptoms such as painful motion, stiffness, swelling, weakness, laxity, ankylosis, instability, malunion or nonunion, and "giving out".  However, the Board must determine whether the Veteran's particular disability is the type of disability for which lay evidence is competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran is not competent to diagnose that a specific chronic medical condition is one associated with the service-connected disabilities on appeal.  

The Veteran's statements must also be considered in light of the clinical evidence of record and in conjunction with the pertinent rating criteria.  See Charles, 16 Vet. App. at 374-75.  In this regard, VA examiners at VA examinations discussed above examined the Veteran and on examination made determinations as discussed.  Based on the foregoing, and on consideration of the Veteran's lay statements and the clinical evidence on these matters, with respect to each of the initial rating claims on appeal, the preponderance of the evidence is against a finding of symptomatology on which to base any higher or separate schedular disability rating than that granted here.  

The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration   of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Id. at 115. 

The Veteran's disabilities of the spine, the ankle and the feet are manifested by signs and symptoms such as pain and weakness that impair his ability to carry weight and to perform tasks requiring full ROM.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2014); Mitchell, 25 Vet. App. 32, 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. 

Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture as described in his correspondence to VA, his statements to various medical examiners and the examination findings.  In short, there is nothing exceptional or unusual about the Veteran's disabilities on appeal because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.   Accordingly, referral for extraschedular consideration for the disabilities is not warranted.

The Veteran has not raised, and the record does not reasonably raise, a claim of a total rating for compensation based on individual unemployability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Review of the record including the VA examinations show that the Veteran was still working as a systems operations supervisor at the time of his most recent VA examination in June 2014.  The Veteran has made no subsequent claim that he is unemployable due to his service-connected disabilities.  

In reaching the conclusions above the Board has considered the benefit-of-the-doubt doctrine.  To the degree that the Veteran's symptoms likely approximated the criteria for higher ratings during certain periods, the Board has resolved reasonable doubt in favor of the Veteran.  Otherwise, the preponderance of the evidence is against the claims and that doctrine does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

From May 1, 2010 to August 30, 2012, a 20 percent schedular disability rating for degenerative disc disease of the cervical spine is granted, subject to the laws and regulations governing the payment of monetary awards.

From May 1, 2010, a 20 percent schedular disability rating for radiculopathy of the left upper extremity associated with cervical spine disability is granted, subject to the laws and regulations governing the payment of monetary awards.

From May 1, 2010 to August 30, 2012, a compensable schedular disability rating for low back strain is denied.

From May 1, 2010 to August 30, 2012, a schedular disability rating in excess of 10 percent for left ankle strain is denied.

From August 31, 2012, a 10 percent schedular disability rating for left ankle strain is granted, subject to the laws and regulations governing the payment of monetary awards.

From May 1, 2010 to June 3, 2014, a 10 percent schedular disability rating for left foot strain, with pes cavus and plantar fasciitis, and hammer toes, is granted, subject to the laws and regulations governing the payment of monetary awards.

From May 1, 2010 to June 3, 2014, a 10 percent schedular disability rating for right foot strain, with pes cavus and plantar fasciitis, and hammer toes, is granted, subject to the laws and regulations governing the payment of monetary awards.

From June 4, 2014, a schedular disability rating in excess of 30 percent for bilateral foot strain, with pes cavus and plantar fasciitis, and hammer toes, is denied.




______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


